Case 3:19-cv-04110-RS Document 39 Filed 12/30/19 Page 1 of 2

FILED

 

 

 

 

DEC 3.0 208
Artuoy Oliven SUSAN Y, SOONG __
ai tecn secu ee
U4 Us, Hwy 84 East
Do Box TO

 

| Luge wiei | ECouqia SVS

 

 

 

Onites States Distaicr Couey

 

 

WNowtwWedn Di<tarct cf CAL Fonn A

 

 

Antony Olives, Cuse: [G@-cv- outlo—2s

 

 

Pl Aint ee Plaratietss Netice of Disw issal

 

WiITiout Pres VOICE

 

V. Exaikiea A

 

 

 

Squane, JNc.

 

De Genogant.

 

 

Du sua To Ruie ty | Pl Awa Ge Antony Olivet WHenesy

 

 

Disvrisses thes Action Waiter Peesdunice To Be Keerlen IN Geonsia
State covar fon Fravn.

 

 

Deena ANT Fevten Ano Wefucen Twice To Provioe MaAramce wit

 

MANA ATOUWY CoPtes OF AU Kileo Jacumenas Se FenaAdnr ! Alen.

 

 

 

 

PlAintiee Re Quinen TT Hide An Atrciney Cennile ComPHny To

 

PunctHate CoPres of Decumenrc, Planner will Recover Wis Costs IN Los

 

bractes SPertiow Court KoeAinsr DeFenoant Onder RES PondtKT SYPE on -

 

——__—. www.Printabl

ePafernetY & © V. SQvAME Fac., et al. NEE Acosta, + floce EWLEn,

 

 

 
Case 3:19-cv-04110-RS Document 39 Filed 12/30/19 Page 2 of 2

 

Ve Peer evily Gugrurad eo

 

 

Daren: December 24, 2014 +

 

P| fini Pao CE

 

 

 

Ce tT er c ATE OF Sev

 

 

 

Caries MAIO To:

 

 

Shaai Gorson, Ese.

 

We Stare BAn of Cal foania, CWEe EwFoutemen Div.

 

945 6. AevEenon CH.

 

Los Anaeles, CA 10067
1 t

 

ErxWibie &

 

 

Decenawnt Neer ). Aeocta

 

— Nekennana Pose EWLewe

 

 

250 €, Grad pve Soth ©

 

LA CA Yoo71 - 342b

 

 

 

 

al

 

 

ATC0 | December Wy, Zoid | | Plvrnaee Pre Se

 

 

 

 

 

 

 

 

 

 

———_ www PrintablePaper.net

 

 

 
